Citation Nr: 1133564	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  99-19 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disability, including as secondary to a service-connected right leg length discrepancy resulting from tibia and fibula fractures.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	C.H. Thorton, Jr., Esq., Ph.D


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from April 1969 to October 1971.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from a July 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which determined there was not new and material evidence to reopen a previously denied claim for service connection for a back disability.  The Board first considered the appeal of this claim in January 2001 and also found that new and material evidence had not been submitted to reopen this claim.  The Veteran appealed that Board decision to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In April 2001, the Court granted the Secretary's motion for remand.  The Board's January 2001 decision was vacated and this claim remanded to the Board for compliance with the notice provisions of 38 U.S.C.A. § 5103(a).

The Board undertook development of the claim and, in July 2003, remanded the claim to the RO for completion of all necessary development.  Following completion of the requested development, the Board issued another decision in November 2004 that determined new and material evidence had been presented to reopen this claim of service connection for a back disability.  But rather than immediately readjudicating this claim on its underlying merits, the Board again remanded this claim for still further evidentiary development and consideration.

The Board again remanded this claim in April 2008 for another VA examination, pursuant to Stegall v. West, 11 Vet. App. 268 (1998).

In November 2008, the Board issued another decision continuing to deny service connection for a back disorder.  The Veteran appealed that decision to the Court.  In June 2010, the parties filed a joint motion for remand.  Later that month, the Court granted this joint motion and remanded the claim for further development and consideration.


The Board again remanded the claim concerning the back in November 2010, also remanding a derivative TDIU claim to have the RO provide the Veteran a Statement of the Case (SOC) concerning this additional claim, in response to his timely Notice of Disagreement (NOD), and to allow him to time in response to this SOC to complete the steps necessary to perfect his appeal of this claim to the Board by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  38 C.F.R. § 20.200 (2010).  See also Manlincon v. West, 12 Vet. App. 238 (1999).  And in July 2011, in response to the SOC he received concerning this TDIU claim, he filed a timely VA Form 9 to perfect his appeal of this TDIU claim, so it, too, is before the Board.

Since, however, the Veteran has requested a hearing before again deciding his appeal, the Board is remanding his claims to the RO.


REMAND

In his most recent VA Form 9, filed in July 2011 to perfect his appeal for a TDIU, the Veteran requested a videoconference hearing before a Veterans Law Judge of the Board.  His TDIU claim is predicated on the notion that he is unemployable on account of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.  Therefore, since he believes his back disorder, the other claim at issue, is a service-connected disability and secondary to his leg-length discrepancy, these claims are "inextricably intertwined."  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (indicating claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning a claim cannot be rendered until a decision regarding the other).  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Hoyer v. Derwinski, 1 Vet. App. 208 (1991); and Holland v. Brown, 6 Vet. App. 443, 446 (1994) (collectively indicating these types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters).  Indeed, he also refers to this claim regarding his back disorder on this VA Form 9.  And since he has not had a hearing concerning either of these claims at issue on appeal, he is entitled to one before deciding his appeal.  38 C.F.R. §§ 20.700, 20.702, 20.704 (2010).  

Accordingly, these claims are REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the earliest opportunity.  Notify him of the date, time, and location of his hearing.  Put a copy of this letter in the claims file.  If, for whatever reason, he changes her mind and elects not to have a hearing, or he fails to report for the scheduled hearing, then also document this in the claims file.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


